Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated October 12, 2022.
Claims 1-20 are pending.

Claim Objections
Claims 1-6 and 19 are objected to because of the following informalities:  Claim 1 states “a length the endoscope” where it should read “a length of the endoscope”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-10, 12-18, and 20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Kucklick et al. (US 2005/0203342).
Regarding Claim 7, Kucklick discloses:
A system, comprising: 
a sheath (50) including an elongated shaft that defines a proximal end and a distal end (see Fig. 6, for example, showing the sheath with proximal and distal ends); 
an endoscope (2) configured to telescope at least partially within the sheath to form an endoscope-sheath combination (see Fig. 7 showing the combination); 
a fluid path (82/83/84/85; see Figs. 10-14 showing the fluid path between the scope and the sheath) defined by an annular space between an interior surface of the sheath and an exterior surface of the endoscope (as seen in Figs. 10-14, the sheath and scope create an annular lumen around the scope when the two are combined); and 
a fluid port (54) defined at the proximal end of the elongated shaft (see Fig. 6 showing the port 54 at the proximal end of the shaft of 50), the fluid port in fluid communication with the fluid path (the port is used to control fluid within the sheath, see Paragraph 0046), wherein, upon discharge of a fluid radially outward from the fluid path, the fluid establishes a fluid bearing between the endoscope-sheath combination and another surface (fluid flows through the sheath and out holes 57 to create a bearing; see Paragraph 0048 indicating that the fluid source can be connected to different combinations of ports such that fluid can be introduced through the lumen leading to 57; the structure of the claimed device does not change, only how it is being used).

Regarding Claim 8, Kucklick further discloses wherein a portion of the distal end of the elongated shaft includes perforations (57) defined through the elongated shaft (seen in Fig. 6).

Regarding Claim 9, Kucklick further discloses wherein the perforations are arranged radially around a circumference of the distal end of the elongated shaft and along a predetermined axial length of the elongate shaft (the holes can be seen along the axial length of the shaft in Fig. 6 and around the circumference in Figs. 6 and 10-14).

Regarding Claim 10, Kucklick further discloses wherein the perforations further include straight through-holes (as seen in Figs. 10-14, the holes are straight, perpendicular to the central axis of the scope), angled through-holes, or tapered through-holes.

Regarding Claim 12, Kucklick further discloses wherein the fluid port is fluidly coupled to a discharge port of a fluid pump (see Paragraph 0048 indicating that the sheath can be used for inflow and outflow; also, the reference clearly states the fluid source with a pump can be connected to different combinations of ports with the sheath).

Regarding Claim 13, Kucklick discloses:
A system, comprising: 
a sheath (50) including an elongated shaft that defines a proximal end portion, a distal end portion, and a lumen (see Fig. 6, for example, showing the sheath with proximal and distal ends having a lumen extending therebetween); 
an endoscope (2) configured to telescope at least partially within the lumen of the sheath (see Fig. 7 showing the scope 2 in the lumen of sheath 50); 
a fluid path (82/83/84/85; see Figs. 10-14 showing the fluid path between the scope and the sheath) defined by an annular space between an interior surface of the sheath and an exterior surface of the endoscope (as seen in Figs. 10-14, the sheath and scope create an annular lumen around the scope when the two are combined); 
a fluid port (54) defined at the proximal end portion of the elongate shaft (see Fig. 6 showing the port 54 at the proximal end of the shaft of 50), the fluid port in fluid communication with the fluid path (the port is used to control fluid within the sheath, see Paragraph 0046); and 
a plurality of perforations (57) formed radially around a circumference of the distal end portion of the elongate shaft (seen in Fig. 6), the plurality of perforations in fluid communication with the fluid path (see Figs. 10-14 showing the openings in communication with the fluid path created by the scope and sheath), 
wherein discharge of a fluid out of the perforations of the plurality of perforations forms a fluid bearing substantially continuously around the distal end portion of the elongated shaft (fluid flows through the sheath and out holes 57 to create a bearing; see Paragraph 0048 indicating that the fluid source can be connected to different combinations of ports such that fluid can be introduced through the lumen leading to 57; the structure of the claimed device does not change, only how it is being used).

Regarding Claim 14, Kucklick further discloses wherein the perforations of the plurality of perforations are arranged along a predetermined length of the elongated shaft (the holes can be seen along the axial length of the shaft in Fig. 6).

Regarding Claim 15, Kucklick further discloses wherein the plurality of perforations further includes straight through-holes (as seen in Figs. 10-14, the holes are straight, perpendicular to the central axis of the scope), angled through-holes, or tapered through-holes.

Regarding Claim 16, Kucklick further discloses wherein a distal portion of the endoscope is extendable beyond a distal tip of the sheath (seen in Fig. 7 with 2 extending beyond 50).

Regarding Claim 17, Kucklick further discloses a suction port (53) formed at the proximal end portion of the elongated shaft (seen in Fig. 6).

Regarding Claim 18, Kucklick further discloses wherein the fluid port is configured to operate as a suction port (see Paragraph 0048 indicating that the sheath can be used for inflow and outflow; see 70 attached to the port; also, the reference clearly states the vacuum source and fluid source can be connected to different combinations of ports with the sheath or endoscope).

Regarding Claim 20, Kucklick further discloses wherein the fluid establishes the fluid bearing between the endoscope-sheath combination and an interior surface of an aperture (when inserted into an aperture, the fluid exits the sheath to form a bearing between the device and the interior of the aperture; furthermore, this limitation does not include structure and is functional in nature; Kucklick’s device can perform the function by having fluid exit the perforations).

Claims 7-18 and 20 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Conteas (US 2005/0096503).
Regarding Claim 7, Conteas discloses:
A system, comprising: 
a sheath (10) including an elongated shaft (14) that defines a proximal end and a distal end (see Fig. 1 showing the sheath 14 with proximal and distal ends); 
an endoscope (26) configured to telescope at least partially within the sheath to form an endoscope-sheath combination (see Fig. 5, for example, showing the scope 26 inserted into the sheath 10); 
a fluid path defined by an annular space between an interior surface of the sheath and an exterior surface of the endoscope (seen in Fig. 7 with the gap 30 representing a fluid path around the endoscope in an annular fashion); and 
a fluid port (74a) defined at the proximal end of the elongated shaft, the fluid port in fluid communication with the fluid path (see Fig. 1 showing the port connecting to the central lumen), wherein, upon discharge of a fluid radially outward from the fluid path, the fluid establishes a fluid bearing between the endoscope-sheath combination and another surface (see Paragraph 0068 indicating that the system is designed to have fluid extend all the way to end 38 with, as described in Paragraph 0073, fluid exiting the front and side of the sheath).

Regarding Claim 8, Conteas further discloses wherein a portion of the distal end of the elongated shaft includes perforations (82) defined through the elongated shaft (see Fig. 5).

Regarding Claim 9, Conteas further discloses wherein the perforations are arranged radially around a circumference of the distal end of the elongated shaft and along a predetermined axial length of the elongate shaft (see Fig. 5 showing the openings 82 along the length of the sheath and around the sheath).

Regarding Claim 10, Conteas further discloses wherein the perforations further include straight through-holes (as seen in Fig. 5, the holes are straight), angled through-holes, or tapered through-holes.

Regarding Claim 11, Conteas further discloses wherein the fluid path includes a distal portion of the endoscope extending beyond a distal tip of the sheath (see Fig. 5 showing the scope body 22 extending beyond the sheath), and a discharge outlet from the fluid path circumscribing an outside diameter of the endoscope (Fig. 7 showing the gap allowing for fluid to circumscribe the outside diameter of the scope).

Regarding Claim 12, Conteas further discloses wherein the fluid port is fluidly coupled to a discharge port of a fluid pump (see Paragraph 0087 indicating that the port 74a can be connected to an infusion pump).

Regarding Claim 13, Conteas discloses:
A system, comprising: 
a sheath (10) including an elongated shaft (14) that defines a proximal end portion, a distal end portion (see Fig. 1 showing the sheath 14 with proximal and distal ends), and a lumen (18); 
an endoscope (26) configured to telescope at least partially within the lumen of the sheath (see Fig. 5, for example, showing the scope 26 inserted into the sheath 10); 
a fluid path defined by an annular space between an interior surface of the sheath and an exterior surface of the endoscope (seen in Fig. 7 with the gap 30 representing a fluid path around the endoscope in an annular fashion); 
a fluid port (74a) defined at the proximal end portion of the elongate shaft, the fluid port in fluid communication with the fluid path (see Fig. 1 showing the port connecting to the central lumen); and 
a plurality of perforations (82) formed radially around a circumference of the distal end portion of the elongate shaft (see Fig. 5 showing the openings 82 around the sheath), the plurality of perforations in fluid communication with the fluid path (fluid enters the central lumen 18 and when the scope 26 is inserted, the path around the scope defined by the gap 30 puts the openings in communication with the path; see Paragraph 0073 discussing how the openings aid in lavage), 
wherein discharge of a fluid out of the perforations of the plurality of perforations form a fluid bearing substantially continuously around the distal end portion of the elongated shaft (see Paragraph 0068 indicating that the system is designed to have fluid extend all the way to end 38 with, as described in Paragraph 0073 fluid exiting the front and side of the sheath).

Regarding Claim 14, Conteas further discloses wherein the perforations of the plurality of perforations are arranged along a predetermined length of the elongated shaft (see Fig. 5 showing the openings 82 along the length of the sheath).

Regarding Claim 15, Conteas further discloses wherein the plurality of perforations further includes straight through-holes (as seen in Fig. 5, the holes are straight), angled through-holes, or tapered through-holes.

Regarding Claim 16, Conteas further discloses wherein a distal portion of the endoscope is extendable beyond a distal tip of the sheath (see Fig. 5 showing the scope body 22 extending beyond the sheath).

Regarding Claim 17, Conteas further discloses a suction port (74b) formed at the proximal end portion of the elongated shaft.

Regarding Claim 18, Conteas further discloses wherein the fluid port is configured to operate as a suction port (Paragraph 0070 indicates that the ports are designed to mate with fluid supply or vacuum lines; Paragraph 0087 also indicates that the system can be used with a wall-type or portable vacuum).

Regarding Claim 20, Conteas further discloses wherein the fluid establishes the fluid bearing between the endoscope-sheath combination and an interior surface of an aperture (when inserted into an aperture, the fluid exits the sheath to form a bearing between the device and the interior of the aperture; furthermore, this limitation does not include structure and is functional in nature; Conteas’ device can perform the function by having fluid exit the perforations).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kucklick et al. (US 2005/0203342) in view of Shener et al. (US 2005/0085695).
Regarding Claim 1, Kucklick discloses:
A system, comprising: 
a sheath (50) including an elongated shaft that defines a central axis, a proximal end, and a distal end (see Fig. 6, for example, showing the sheath with proximal and distal ends having a central axis extending therebetween); 
an endoscope (2 as seen in Fig. 7 for example) configured for telescopic reception at least partially within the sheath to form an endoscope-sheath combination (see Fig. 7 showing the combination), the endoscope defining a working channel (Paragraph 0047, the arthroscope is provided with one or more lumens) and an optical channel (17) along a length thereof (see Fig. 1, for example, showing the optics extending from the distal to the proximal end); 
a fluid path (82/83/84/85; see Figs. 10-14 showing the fluid path between the scope and the sheath) defined by an annular space between an interior surface of the sheath and an exterior surface of the endoscope when the endoscope is telescopically received within the sheath (as seen in Figs. 10-14, the sheath and scope create an annular lumen around the scope when the two are combined), the fluid path configured to direct a fluid through the fluid path (see Paragraph 0052 indicating the lumens facilitate inflow and outflow of fluids); and 
a fluid port (54) defined on the proximal end of the sheath (see Fig. 6 showing the port 54 at the proximal end of the shaft of 50), at least a first portion of the fluid port in fluid communication with the fluid path (the port is used to control fluid within the sheath, see Paragraph 0046), and at least a second portion of the fluid port adapted to fluidly couple to a discharge port of a fluid pump configured to supply the fluid to the fluid path (the port is a standard port that can be connected to a pump as desired), wherein, upon discharge of the fluid radially outward from the fluid path, the fluid establishes a fluid bearing between the endoscope-sheath combination and another surface (fluid flows through the sheath and out holes 57 to create a bearing; see Paragraph 0048 indicating that the fluid source can be connected to different combinations of ports such that fluid can be introduced through the lumen leading to 57; the structure of the claimed device does not change, only how it is being used).
Kucklick is directed to a visualization device (arthroscope or endoscope as described in Paragraph 0036), but the details of the visualization elements (optical channel, visualization conduit, and view port are lacking.  These features are common in the art.  Shener is one example of a similar device with a working channel (305) and an optical channel (310) where the optical channel houses lenses, fiber optics, waveguides, etc. (Paragraph 0046) as is known in the art.  These optical elements lead back to a telescope (160) and eyepiece (165). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kucklick’s device to include Shener’s optical elements.  Such a modification incorporates well-known features to provide an image to the user at the proximal end of the device.

Regarding Claim 2, Kucklick further discloses wherein a portion of the distal end of the elongated shaft of the sheath includes perforations (57) defined through the elongated shaft (seen in Fig. 6).

Regarding Claim 3, Kucklick further discloses wherein the perforations are disposed radially around a circumference at the distal end of the elongated shaft and along a predetermined axial length of the elongated shaft (the holes can be seen along the axial length of the shaft in Fig. 6 and around the circumference in Figs. 6 and 10-14).

Regarding Claim 4, Kucklick further discloses wherein the perforations include straight through-holes, angled through-holes, or tapered through-holes (as seen in Figs. 10-14, the holes are straight, perpendicular to the central axis of the scope).

Regarding Claim 19, Kucklick further discloses wherein the fluid establishes the fluid bearing between the endoscope-sheath combination and an interior surface of an aperture (when inserted into an aperture, the fluid exits the sheath to form a bearing between the device and the interior of the aperture; furthermore, this limitation does not include structure and is functional in nature; Kucklick’s device can perform the function by having fluid exit the perforations).

Claims 1-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Conteas (US 2005/0096503) in view of Shener et al. (US 2005/0085695).
Regarding Claim 1, Conteas discloses:
A system, comprising: 
a sheath (10) including an elongated shaft that defines a central axis, a proximal end, and a distal end (see Fig. 1 showing the sheath 14 with proximal and distal ends and a central axis therebetween); 
an endoscope (26) configured for telescopic reception at least partially within the sheath to form an endoscope-sheath combination (see Fig. 5, for example, showing the scope 26 inserted into the sheath 10);
a fluid path defined by an annular space between an interior surface of the sheath and an exterior surface of the endoscope when the endoscope is telescopically received within the sheath (seen in Fig. 7 with the gap 30 representing a fluid path around the endoscope in an annular fashion), the fluid path configured to direct a fluid through the fluid path (Paragraph 0068; 30 is sufficient to permit injection and removal of lavage fluid); and 
a fluid port (74a) defined on the proximal end of the sheath (shown in Fig. 1A), at least a first portion of the fluid port in fluid communication with the fluid path (see Fig. 1 showing the port connecting to the central lumen), and at least a second portion of the fluid port adapted to fluidly couple to a discharge port of a fluid pump configured to supply the fluid to the fluid path (the port is designed to connected to a fluid source or vacuum source to supply or remove fluid from the path), wherein, upon discharge of the fluid radially outward from the fluid path, the fluid establishes a fluid bearing between the endoscope-sheath combination and another surface (see Paragraph 0068 indicating that the system is designed to have fluid extend all the way to end 38 with, as described in Paragraph 0073 fluid exiting the front and side of the sheath).
Conteas does not explicitly disclose the endoscope defining a working channel and an optical channel along a length the endoscope; a view port defined on a proximal end of the endoscope; a visualization conduit configured to extend through the optical channel and into the view port.  These features are common in the art.  Shener is one example of a similar device with a working channel (305) and an optical channel (310) where the optical channel houses lenses, fiber optics, waveguides, etc. (Paragraph 0046) as is known in the art.  These optical elements lead back to a telescope (160) and eyepiece (165). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Conteas’s device to include Shener’s optical elements and working channel.  Such a modification incorporates well-known features to provide an image to the user at the proximal end of the device and allow for tools to be delivered to the target site.

Regarding Claim 2, Conteas further discloses wherein a portion of the distal end of the elongated shaft of the sheath includes perforations (82) defined through the elongated shaft (seen in Fig. 5).

Regarding Claim 3, Conteas further discloses wherein the perforations are disposed radially around a circumference at the distal end of the elongated shaft and along a predetermined axial length of the elongated shaft (see Fig. 5 showing the openings 82 along the length of the sheath and around the sheath).

Regarding Claim 4, Conteas further discloses wherein the perforations include straight through-holes (as seen in Fig. 5, the holes are straight), angled through-holes, or tapered through-holes.

Regarding Claim 5, Conteas further discloses wherein the fluid bearing cooperates with a distal portion of the endoscope extending beyond a distal tip of the sheath and a discharge outlet from the fluid path circumscribing an outside diameter of the endoscope to support the endoscope-sheath combination (see Figs. 5-6 showing the scope body 22 extending beyond the sheath and Fig. 7 showing the gap allowing for fluid to circumscribe the outside diameter of the scope).

Regarding Claim 20, Conteas further discloses wherein the fluid establishes the fluid bearing between the endoscope-sheath combination and an interior surface of an aperture (when inserted into an aperture, the fluid exits the sheath to form a bearing between the device and the interior of the aperture; furthermore, this limitation does not include structure and is functional in nature; Conteas’ device can perform the function by having fluid exit the perforations).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kucklick et al. (US 2005/0203342) and Shener et al. (US 2005/0085695), as applied to claim 1 above, and further in view of Karasawa et al. (US 5,575,756).
Kucklick and Shener disclose the invention substantially as claimed as stated above.  They do not explicitly disclose a valve system configured to selectively engage the discharge port of the fluid pump and the fluid port of the sheath and to selectively engage a suction port of the fluid pump and the fluid port.  The Examiner notes that couplings and valve units are common in the art and some means must be provided for connecting the ports of the device to the external suction/injection ports.  Karasawa teaches one such means (either 85 or 206) for selectively engaging either suction or feed functions of an external device.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Kucklick and Shener’s device to include Karasawa’s coupling.  Such a modification provides a well-known means for selecting feed or suction as desired using a simple device.  This prevents the need to switch connections as the single valve means allows for both functions.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Conteas (US 2005/0096503) and Shener et al. (US 2005/0085695), as applied to claim 1 above, and further in view of Karasawa et al. (US 5,575,756).
Conteas and Shener disclose the invention substantially as claimed as stated above.  They do not explicitly disclose a valve system configured to selectively engage the discharge port of the fluid pump and the fluid port of the sheath and to selectively engage a suction port of the fluid pump and the fluid port.  The Examiner notes that couplings and valve units are common in the art and some means must be provided for connecting the ports of the device to the external suction/injection ports.  Karasawa teaches one such means (either 85 or 206) for selectively engaging either suction or feed functions of an external device.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Conteas and Shener’s device to include Karasawa’s coupling.  Such a modification provides a well-known means for selecting feed or suction as desired.  This prevents the need to switch connections as the single valve means allows for both functions.

Response to Arguments
Applicant's arguments filed October 12, 2022, have been fully considered but they are not persuasive.
Applicant argues that Kucklick does not disclose discharge of fluid outward from the fluid path to create a fluid bearing between the device and another surface.  Applicant points to Fig. 7 and Paragraph 0047.  The Examiner notes that the direction of fluid flow is not a structural feature of the claim.  This is how the device can be used.  Kucklick discloses a structure with channels running along the length such that fluid can be expelled from the sheath through the holes 57 by directing fluid from a pump through the channel.  Also, the Examiner points to Paragraph 0048 indicating that the fluid source can be connected to different ports on the sheath.  This shows that the function of connecting a pump or fluid source to the port associated with the holes 57 is within Kucklick’s disclosure.  There being no structural distinction between the reference and the claimed subject matter, the claim is properly rejected.  The claimed function explicitly being disclosed further supports the Examiner’s position.
Applicant similarly argues that Conteas fails to disclose the claimed discharge function.  Applicant points to language in Conteas that explicitly states injection of fluid all the way to the proximal end 38.  Conteas also states that section 78, which includes openings 82, allows easy entrance and egress of lavage fluid (Paragraph 0073).  As discussed above with Kucklick, the claim feature is functional in nature and does not represent a structural distinction over Conteas.  Conteas discloses the claimed structure and the claimed function by indicating that lavage fluid is intended to flow through 82.
The other arguments are based on the alleged deficiencies in the primary references.  As discussed above, the Examiner considers the references to read on the amended claims.  The application is not in condition for allowance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878. The examiner can normally be reached Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795